—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeals are from (1) an order of disposition of the Family Court, Kings County (Hepner, J.), dated March 19, 2001, which, upon a fact-finding order of the same court dated February 2, 2001, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the third degree, upon his admission, adjudged him to be a juvenile delinquent and, after a hearing, placed him on probation for a period of 18 months, and (2) an order of the same court dated April 2, 2002, which, inter alia, revoked the disposition of probation, after a hearing, and placed him in the custody of the New York State Office of Children and Family Services for a period of 18 months.
Ordered that the appeal from the order dated March 19, 2001, is dismissed, without costs or disbursements, as that order was superseded by the order dated April 2, 2002; and it is further,
Ordered that the order dated April 2, 2002, is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court did not exceed its statutory authority in placing him in the custody of the New York State Office of Children and Family Services without his consent although he turned 18 years old during the pendency of this delinquency proceeding (see Matter of Jude F., 291 AD2d 165 [2002]). Ritter, J.P., Smith, S. Miller and Adams, JJ., concur.